 



Exhibit 10.38
REINSURANCE AGREEMENT
This Reinsurance Agreement (“Agreement”) is entered into as of the Effective
Date as defined herein below. Its parties are:
NORTH POINTE INSURANCE COMPANY
(“Company”)
and
MIDFIELD INSURANCE COMPANY
(“Reinsurer”)
Background
     Company is a property and casualty insurance company licensed in various
states. Reinsurer is a pure captive insurance company licensed in Washington DC.
Company desires to cede and Reinsurer desires to assume certain of its
liabilities under insurance coverages written under the Subject Business as
further described below.
     NOW, THEREFORE, in consideration of this Agreement’s terms, the parties
agree:
Terms

1.   Business Covered       The Reinsurer shall indemnify the Company in respect
of the liability that may accrue to the Company as a result of loss or losses
under Policies classified by the Company as Fire, Allied Lines, Inland Marine,
Commercial Multiple Peril (Section I only) and Businessowners (including
Business Interruption), Automobile Physical Damage (excluding Collision and
Theft), property sections of Renters’, Dwelling Fire, Contents, Scheduled and
Unscheduled Personal Property, Adjacent Structure and Additional Living Expense,
in force at the inception of this Agreement, or written or renewed during the
term of this Agreement by or on behalf of the Company, subject to the terms and
conditions herein contained (collectively, “Subject Business”).   2.   Account
Basis       Attaching Basis.   3.   Retention and Limit

  A.   The Reinsurer shall be liable in respect of each Loss Occurrence for the
Ultimate Net Loss over and above the initial Ultimate Net Loss retention as set
forth in the schedule below, subject to a limit of liability to the Reinsurer
for each such Loss Occurrence, and subject further to a limit of liability for
all Loss Occurrences commencing during the term of this Agreement, as set forth
below:

1



--------------------------------------------------------------------------------



 



          RETENTION AND LIMITS SCHEDULE       Company’s Retention   Reinsurer’s
Limit of Liability   Ultimate Net Loss in
Respect of Each Loss
Occurrence   Ultimate Net Loss in
Respect of Each Loss
Occurrence   Ultimate Net Loss in
Respect of All Loss
Occurrences During
the Term of this
Agreement   $4,000,000   $4,000,000   $8,000,000

  B.   The Reinsurer shall not be liable under this Agreement unless two or more
risks are involved in the same Loss Occurrence. The Company shall be sole judge
of what constitutes one risk for all purposes of this Agreement.     C.   The
Company shall be permitted to carry other reinsurance, recoveries under which
shall inure to the benefit of this Agreement.

4.   Commencement       This Agreement shall take effect on September 1, 2006
(the “Effective Date”), and shall cover all losses occurring under the Policies
during this Agreement’s term.   5.   Definitions

  5.1   “Gross Written Premium” means the gross premiums for the Subject
Business written by Company, less cancellations and return premiums.     5.2  
“Loss” means any loss on an insurance policy covered under the Subject Business,
and will follow the coverage provided by that insurance policy.         “Loss
Occurrence” with regard to property Losses, means the sum of all individual
losses directly occasioned by any one disaster, accident or loss or series of
disasters, accidents or losses arising out of one event which occurs within the
area of one state of the United States or province of Canada and states or
provinces contiguous thereto and to one another. However, the duration and
extent of anyone Loss Occurrence shall be limited to all individual Losses
sustained by the Company occurring during any period of 168 consecutive hours
arising out of and directly occasioned by the same event, except that the term
Loss Occurrence shall be further defined as follows:         As regards
windstorm, hail, tornado, hurricane, cyclone, including ensuing collapse and
water damage, all individual losses sustained by the Company occurring during
any period of 72 consecutive hours arising out of and directly occasioned by the
same event. However, the event need not be limited to one state or province or
states or provinces contiguous thereto.

2



--------------------------------------------------------------------------------



 



      As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occurring
during any period of 72 consecutive hours arising out of and directly occasioned
by the same event. However, the event need not be limited to one municipality,
county, state, or province or municipalities, counties, states or provinces
contiguous thereto, within the United States or Canada. The maximum duration of
72 consecutive hours may be extended in respect of individual losses which occur
beyond such 72 consecutive hours during the continued occupation of an insured’s
premises by strikers, provided such occupation commences during the aforesaid
period.         As regards earthquake (the epicenter of which need not
necessarily be within the territorial confines referred to in the first
paragraph of this definition) and fire following directly occasioned by the
earthquake, only those individual fire losses that commence during the period of
168 consecutive hours may be included in the Company’s Loss Occurrence.        
As regards “freeze,” only individual losses directly occasioned by collapse,
breakage of glass and water damage (caused by bursting frozen pipes and tanks)
may be included in the Company’s Loss Occurrence.         For all Loss
Occurrences the Company may choose the date and time when any such period of
consecutive hours commences provided that it is not earlier than the date and
time of the occurrence of the first recorded individual loss sustained by the
Company arising out of that disaster, accident or loss and provided that only
one such period of 168 consecutive hours shall apply with respect to one event,
except for those Loss Occurrences referred to in (a) and (b) above, where only
one such period of 72 consecutive hours shall apply with respect to one event,
regardless of the duration of the event.         No individual losses occasioned
by an event that would be covered by 72 hours clauses may be included in any
“Loss Occurrence” claimed under the 168 hours provision.         “Loss
Occurrence” with regard to casualty Losses means any accident or occurrence or
series of accidents or occurrences arising out of anyone event and happening
within the term and scope of this Agreement. Without limiting the generality of
the foregoing, the term Loss Occurrence shall be held to include:         As
respects Products Bodily Injury and Products Property Damage Liability, injuries
to all persons and all damage to property of others occurring during a Policy
Period and proceeding from or traceable to the same causative agency shall be
deemed to arise out of one Loss Occurrence, and the date of such Loss Occurrence
shall be deemed to be the commencing date of the Policy Period. For the purpose
of this provision, each annual period of a Policy that continues in force for
more than one year shall be deemed to be a separate Policy Period.         As
respects Bodily Injury Liability (other than Automobile and Products), said term
shall also be understood to mean, as regards each original assured, injuries to

3



--------------------------------------------------------------------------------



 



      one or more than one person resulting from infection, contagion,
poisoning, or contamination proceeding from or traceable to the same causative
agency.         As respects Property Damage Liability (other than Automobile and
Products), said term shall also, subject to provisions (a) and (b) below, be
understood to mean loss or losses caused by a series of operations, events, or
occurrences arising out of operations at one specific site and which cannot be
attributed to any single one of such operations, events or occurrences, but
rather to the cumulative effect of the same. In assessing each and every Loss
Occurrence within the foregoing definition, it is understood and agreed that:

  a.   the series of operations, events or occurrences shall not extend over a
period longer than 12 consecutive months; and     b.   the Company may elect the
date on which the period of not exceeding 12 consecutive months shall be deemed
to have commenced.

      In the event that the series of operations, events or occurrences extend
over a period, longer than 12 consecutive months, then each consecutive period
of 12 months, the first of which commences on the date elected under b. above,
shall form the basis of claim under this Agreement.         With regard to those
Policies that provide aggregate limits of liability the total of all individual
losses occurring during any one Policy year that proceed from or are traceable
to the same causative agency.     5.3   Ultimate Net Loss

  (a)   The term “Ultimate Net Loss” shall mean the actual sum paid by the
Company in settlement of losses or liability after making deductions for all
recoveries, including subrogation, salvages, and claims upon other reinsurances,
whether collectible or not, which inure to the benefit of the Reinsurer under
this Agreement, and shall include Loss Adjustment Expenses incurred by the
Company, Extra Contractual Obligations and Excess of Original Policy Limits,
provided, however, that in the event of the insolvency of the Company, Ultimate
Net Loss shall mean the amount of loss and Loss Adjustment Expenses for which
the Company is liable, and payment by the Reinsurer shall be made to the
liquidator, receiver, conservator or statutory successor of the Company in
accordance with the provisions of Section 18 of this Agreement.     (b)   The
term “Loss Adjustment Expenses” shall mean all expenses incurred by the Company
in connection with the investigation, settlement, defense or litigation of any
claim or loss covered by the Policies reinsured under this Agreement, including
Declaratory Judgment Expenses and Prejudgment Interest, but shall exclude the
salaries and expenses of Company employees, office expenses, and other overhead
expenses.

4



--------------------------------------------------------------------------------



 



  (c)   The term “Declaratory Judgment Expenses” shall mean all legal expenses,
incurred in the representation of the Company in litigation brought to determine
the Company’s defense and/or indemnification obligations.     (d)   All
recoveries, salvages or payments recovered or received subsequent to a loss
settlement under this Agreement shall be applied as if recovered or received
prior to the aforesaid settlement and all necessary adjustments to the loss
settlement shall be made by the parties hereto.     (e)   Nothing in this
Section shall be construed to mean that losses are not recoverable hereunder
until the Ultimate Net Loss of the Company has been ascertained.

  5.4   “Insurance Policy or Policy” means all insurance policies and other
Agreements of insurance entered into between an insured and Company covering the
insurance obligations of the Subject Business.     5.5   “Prejudgment Interest
or Delayed Damages” means interest or damages added to a settlement, verdict,
award, or judgment based on the amount of time prior to the settlement, verdict,
award, or judgment whether or not made part of the settlement, verdict, award,
or judgment.     5.6   An “Act of Terrorism” for purposes of this Agreement
shall mean:         Any actual or threatened violent act or act harmful to human
life, tangible or intangible property or infrastructure directed towards or
having the effect of (a) influencing or protesting against any de jure or de
facto government or policy thereof, (b) intimidating, coercing or putting in
fear a civilian population or section thereof for the purpose of establishing or
advancing a specific ideological, religious or political system of thought,
perpetrated by a specific individual or group directly or indirectly through
agents acting on behalf of said individual or group or (c) retaliating against
any country for direct or vicarious support by that country of any other
government or political system.         Any act declared pursuant to the
Terrorism Risk Insurance Act of 2002 (and any amendments thereto) shall also be
considered an “Act of Terrorism” for purposes of this Agreement.

6.   Term and Termination

  6.1   This Agreement’s initial term expires on June 30, 2007 . It shall
automatically renew for successive one-year terms unless terminated at the end
of each term by either party upon 30 days’ advance written notice to the other
party.     6.2   Reinsurer’s obligation to insure and pay its liabilities will
continue if this Agreement terminates. Notwithstanding the termination of this
Agreement, its provisions shall continue to apply to all Policies in force at
the termination so that each party’s obligations under this Agreement will be
fully performed. However,

5



--------------------------------------------------------------------------------



 



      upon termination, Reinsurer shall have no obligation to reinsure Company
with respect to Policies not yet entered into by Company.

7.   Territory       This Agreement’s territorial limits will be Company’s
Subject Business as written in the United States.   8.   Original Conditions    
  All Policies under this Agreement will be subject to the same rates, terms,
clauses, conditions, waivers, alterations, modifications, and interpretations,
and cancellations as the respective Policies. Reinsurer shall follow the
fortunes of the Company with respect to Subject Business.   9.   Extra
Contractual Obligations

  9.1   “Extra Contractual Obligations” are those liabilities not covered under
any other provision of this Agreement and includes 100% of any punitive,
exemplary, compensatory or consequential damages, including associated
litigation expenses, paid or payable by Company as a result of an action against
Company by its insured, its insured’s assignee or a third party claimant, which
action alleges negligence or bad faith on the part of Company in handling a
claim or loss under a policy subject to this Agreement. Liabilities will include
losses incurred by Company on Subject Business arising from any financial or
credit risk, as defined below, and liabilities arising from the handling of any
claim or loss on the Subject Business covered by this Agreement. The term
“financial or credit risk” shall mean any Loss (or Allocated Loss Adjustment
Expenses) incurred by Company (or advanced by Company to protect Company’s own
interests, as determined in Company’s sole discretion) on Subject Business
arising as a result of:

  (a)   Loss, damages, or associated litigation expenses which should have been
recoverable under a self-insured retention or a deductible, within the limit of
any Insurance Policy.     (b)   Loss, damages or associated litigation expenses
for which Company is entitled to contribution or indemnity pursuant to the
retentions, if any, scheduled or provided for in any Insurance Policy.

      The date on which Company incurs an Extra Contractual Obligation will be
deemed, in all circumstances, to be the date of the original loss.

  9.2   “Extra Contractual Obligations” does not include liabilities incurred
solely due to the willful misconduct or the fraud of Company’s directors or
officers acting individually or collectively or in collusion with any individual
or other person involved in the presentation, defense or settlement of any claim
or loss covered under this Agreement.

6



--------------------------------------------------------------------------------



 



10.   Excess of Original Policy Limits       This Agreement will protect
Company, within its limits, in connection with loss in excess of the limit of
its original policy, such loss in excess of the limit having been incurred
because of failure by it to settle within the policy limit or by reason of
alleged or actual negligence, fraud, or bad faith in rejecting an offer of
settlement or in the preparation of the defense or in the trial of any action
against its insured or reinsured or in the preparation or prosecution of an
appeal consequent upon such action.       However, this Article shall not apply
where the loss has been incurred due to fraud by a member of the Board of
Directors or a corporate officer of the Company acting individually or
collectively or in collusion with any individual or corporation or any other
organization or party involved in the presentation, defense or settlement of any
claim covered hereunder.       For the purpose of this Article, the word “loss”
shall mean any amounts for which the Company would have been contractually
liable to pay had it not been for the limit of the original policy.   11.  
Reinsurance Premium Rate       Company will pay to Reinsurer a premium for the
reinsurance provided under this Agreement (including coverage for Reinsurer’s
Liability for all Loss Occurrences during the term of the Agreement) at 22.5%
rate-on-line for the initial term, and for each subsequent renewal term. Company
or Reinsurer may offset any balance whether on an account premium, commission,
claims or losses, adjustments, expenses, salvage or any other amounts that are
due from party to the other, however, such offsets are permitted only with
respect to obligations arising under this Agreement.       This agreement
provides no guarantee of profit, directly, or indirectly, from the Reinsurer to
the Company or from the Company to the Reinsurer.   12.   Reports and
Remittances       On a monthly basis, Company or its designee will prepare a
monthly accounting to Reinsurer as follows:

  (1)   Gross Written Premium accounted for during the billing period (and those
adjustments provided for in this Agreement,     (2)   Assumed Premium, less    
(3)   Net Liability for the billing period, plus     (4)   Subrogation, salvage,
or other recoveries received by Company during the billing period, and     (5)  
Payment of losses.

7



--------------------------------------------------------------------------------



 



    Company will remit any balance due in favor of Reinsurer with the monthly
accounting. Reinsurer will pay any balance due Company within seven days from
the date the report is provided by Company without delay for payment of losses
and claims obligations incurred under this agreement. All settlements between
Company and Reinsurer shall be made in cash or cash equivalents. In addition to
the reports required above, Company and Reinsurer will furnish each other such
other information as may be reasonably required by the other party for such
party’s quarterly and annual statements and internal records.

13.   Management of Claims and Losses       Company will investigate and settle
or defend all claims and losses. When requested by Reinsurer, Company will
permit Reinsurer, at Reinsurer’s expense, to be associated with Company in the
settlement, defense, or control of any claim, loss, or legal proceeding. All
payments of claims or losses, including ex gratia payments, shall be
unconditionally binding on Reinsurer.   14.   Currency       All dollar amounts
in this Agreement are expressed in terms of United States dollars.   15.  
Salvage and Subrogation       Reinsurer shall be subrogated to the rights of
Company to the extent of its loss payments to Company. Company agrees to enforce
its rights of salvage and subrogation whenever it determines it is cost
effective to do so. Reinsurer will be credited with salvage and subrogation, net
of any recovery expense, in respect of claims and settlements under this
Agreement. If the recovery expense exceeds the amount recovered, the amount
recovered (if any) shall be applied to the reimbursement of recovery expense and
the remaining expense shall be borne by Reinsurer as Allocated Loss Adjustment
Expenses.   16.   Inspection of Records       Company and Reinsurer will allow
the other party to inspect, audit and copy, at any reasonable time and after
reasonable notice, the records of the other party pertaining to the Subject
Business insured under this Agreement.   17.   Arbitration       Any unresolved
difference of opinion between Company and Reinsurer arising out of this
Agreement will be submitted to arbitration. The American Arbitration Association
(“AAA”) will administer the arbitration pursuant to its Commercial Rules, but
subject to this Article’s terms. Three arbitrators will decide the arbitration.
Each party will choose one arbitrator. If either party refuses or neglects to
appoint an arbitrator within 30 days of the filing of the claim of arbitration,
the AAA may appoint the arbitrator. The first two chosen arbitrators will
together choose the third arbitrator within 10 days of being appointed. If those
two arbitrators are unable to do so, the parties or their attorneys may request
the AAA to appoint the third neutral arbitrator. Company and Reinsurer shall be
notified of the identity of the third arbitrator. Before the commencement of
hearings, each arbitrator will take an oath of impartiality. The arbitrators
will be financially

8



--------------------------------------------------------------------------------



 



    disinterested and impartial. All three arbitrators shall be present or
former officers of property or casualty insurance or reinsurance companies or
Underwriters at Lloyd’s of London, not at any time under the control or
management of either party to this Agreement.       The party requesting
arbitration (“Claimant”) will submit its brief to the arbitrators within 30 days
after notice of the selection of the third arbitrator. Upon receipt of the
Claimant’s brief, the other party (“Respondent”) will have 30 days to file a
reply brief. On receipt of the Respondent’s brief, the Claimant shall have
20 days to file a rebuttal brief. Respondent shall have 20 days from the receipt
of Claimant’s rebuttal brief to file its rebuttal brief. The arbitrators may
extend the time for filing of briefs at the request of either party.       The
arbitrators will preside over a hearing as set forth in the AAA’s Commercial
Rules, and will allow the parties to examine and cross-examine witnesses. The
arbitrators will be relieved from judicial formalities, including adherence to
the rules of evidence. In addition to considering the rules of law and the
customs and practices of the insurance and reinsurance business, the arbitrators
will make their decision with a view to effecting this Agreement’s intent. The
arbitrators shall make their decision within 60 days following the termination
of the hearings unless the parties consent to an extension. The decision of the
majority shall be final and binding upon the parties. Each party shall bear the
expense of its arbitrator and shall jointly and equally share with the other the
expenses of the third arbitrator and of the arbitration. The arbitration shall
take place in Metropolitan Detroit, Michigan. Judgment upon the award rendered
by the arbitrators may be entered in any court having jurisdiction of the
dispute.       This Section will survive this Agreement’s termination.   18.  
Insolvency of Company       The Company’s insolvency will not effect the
Reinsurer’s obligations under this Agreement. In such a case, payment under this
Agreement would be made to Company or its liquidator, receiver or statutory
successor.       If the Company enters insolvency proceedings, the Company’s
liquidator, receiver or statutory successor will give written notice to
Reinsurer of the pendency of a claim against Company on the policy or policies
reinsured within a reasonable time after the claim is filed in the insolvency
proceeding. While any such claim is pending, Reinsurer may investigate the claim
and interpose, at its own expense, in the proceeding where the claim is to be
adjudicated, any defense or defenses that it may deem available to Company or
its liquidator or receiver or statutory successor. The expense thus incurred by
Reinsurer will be chargeable, subject to court approval, against Company as part
of the expense of liquidation or otherwise as an administrative cost of the
insolvency proceedings to the extent of a proportionate share of the benefits
which may accrue to Company solely as a result of the defense so undertaken by
Reinsurer.       Should Company go into liquidation or should a receiver be
appointed, Reinsurer shall be entitled to deduct from any sums which may be or
may become due to Company under this Reinsurance Agreement, any sums which are
due to Reinsurer by Company under

9



--------------------------------------------------------------------------------



 



    this Agreement and which are payable at a fixed or stated date, as well as
any other sums due to Reinsurer which are permitted to be offset under
applicable law.   19.   Excise Taxes       Reinsurer will allow for the purpose
of paying the Federal Excise Tax, the applicable percentage of the premium
payable hereon to the extent such premium is subject to the Federal Excise Tax.
      In the event of return premium due under this Agreement, Reinsurer will
deduct the applicable percentage from the amount of the return; Company or its
agent is responsible for recovering the tax from the U.S. Government.   20.  
Miscellaneous

  20.1   Michigan law governs this Agreement.     20.2   This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but which together shall constitute one and the same instrument.     20.3   This
Agreement will be automatically modified to conform to any law or governmental
regulation having application to or jurisdiction over its parties or subject
matter, without prior notice.     20.4   This Agreement has been negotiated by
the parties and the fact that the initial and final draft shall have been
prepared by one party or the other will not give rise to any presumption for or
against any party to this Agreement or be used in any form in the construction
or interpretation of this Agreement or any of its provisions.     20.5   This
Agreement, together with such amendments as may from time to time be executed in
writing by the parties, constitutes the entire agreement between the parties
relating to its subject matter. There exists no other written or oral
understandings, agreements or assurances with respect to these matters except as
are set forth in this Agreement. Unless expressly stated, this Agreement confers
no rights on any person or business entity that is not a party.     20.6   The
parties intent this Agreement to both bind and benefit them and their respective
successors. Neither this Agreement nor any rights or obligations under this
Agreement may be assigned or delegated by either party without the prior written
consent of the other.     20.7   There is no privity between Company’s insureds
and Reinsurer. Reinsurer’s liability is only to indemnify Company. This
Agreement is not for the benefit of any insured under any policy of insurance or
any other third party.     20.8   No error or inadvertent omission on the part
of one party shall relieve the other party of liability pursuant to this
Agreement, provided that any such errors and/or omissions are rectified as soon
after discovery as feasible.

10



--------------------------------------------------------------------------------



 



  20.9   By executing this Agreement, each party reaffirms to the other than it
is undertaking the Agreement in utmost good faith.

                  NORTH POINTE INSURANCE COMPANY   MIDFIELD INSURANCE COMPANY  
  Company   Reinsurer    
 
               
By:
      By:        
 
 
 
       
 
     
 
               
Title:
      Title:        
 
 
 
       
 
     

11